Citation Nr: 0507992	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  96-13 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a stab wound to the abdomen, from October 29, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1954 to March 1956 
and from May 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for residuals 
of a stab wound to the abdomen and assigned a noncompensable 
rating.  A November 2002 rating decision increased the 
evaluation to 10 percent disabling, effective October 29, 
2002, the date of a VA examination.

In February 2003, the Board issued a decision on the issue of 
entitlement to an increased (compensable) rating for 
residuals of a stab wound to the abdomen, prior to October 
29, 2002, and undertook additional development on the 
veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) with 
regard to the issue of entitlement to a rating in excess of 
10 percent for residuals of a stab wound to the abdomen, from 
October 29, 2002.  Subsequently, additional evidence was 
obtained consisting of a report of VA examination performed 
in July 2003 and VA outpatient treatment records.  In August 
2003, the Board remanded the case to have the RO consider the 
additional evidence.  The case has now been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran's residuals of a stab wound to the abdomen, 
subsequent to October 29, 2002, are manifested by a well 
healed scar over the left abdomen that has been manifested by 
pain and tenderness, but has not resulted in functional 
limitation such as limitation of motion and does not exceed 
an area of 12 square inches.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for residuals of a stab wound to the abdomen subsequent to 
October 29, 2002, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 
7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim. 38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating.  The Board 
concludes the discussions in the September 1995 rating 
decision, the statement of the case (SOC) issued in March 
1996, the supplemental statement of the case (SSOC) issued in 
December 2002 and letters sent to him informed him of the 
information and evidence needed to substantiate his claim for 
an increased rating, including providing him with both old 
and new rating criteria.  He was also specifically informed 
of these matters in a letter from the RO dated in March 2004.  
It is apparent from his communications with VA that he is 
aware of the evidence needed for a higher evaluation, and 
what evidence VA would/did obtain on his behalf and no 
further notice is required to comply with VCAA. Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The Board 
concludes that VA has complied with all notification 
requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  VA outpatient treatment records have been 
obtained, and VA examinations were provided the veteran.  The 
veteran has not referenced any additional unobtained evidence 
that might substantiate his claim for an increased rating or 
that might be pertinent to the bases of the denial of the 
claim.  There is sufficient evidence to decide the claim.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim and that the requirements of the VCAA have 
been met.

In the circumstances of this case, another remand would serve 
no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claims.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating. 38 
C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The United States Court of Appeals for Veterans Claims (the 
"Court") had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so." Cohen v. 
Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date. VAOPGPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, scars were evaluated as following: 
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration 38 C.F.R. § 4.118, Diagnostic Code 
7804.  Scars may also be evaluated for limitation of 
functioning of the part affected. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Effective August 30, 2002, the regulations pertaining to the 
evaluation of scars were changed.  Under the newly revised 
regulations, scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion are rated 10 
percent disabling provided the area or areas are 144 square 
inches (929 sq. cm.) or greater.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage. 38 C.F.R. § 
4.118, Diagnostic Code 7802 (effective August 30, 2002).

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7803 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.) 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).

Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (effective 
August 30, 2002).

In an August 1995 report of accidental injury filed with his 
claim for service connection, the veteran stated that while 
on active duty in 1954, he was laying in bed when he was 
stabbed in the left side of the stomach with a nine inch 
letter opener.  Treatment for this injury was shown in the 
service medical records and he was granted service connection 
in a September 1995 rating decision.

On VA examination in August 1995, the veteran indicated that 
he was operated on for the stabbing injury and an exploratory 
laparotomy was done at that time.  Examination of the skin 
revealed a healed surgical scar seen in the anterior 
abdominal wall on the left side.  The diagnosis was history 
of stab wound in the anterior abdominal wall with evidence of 
laparotomy done.

On VA scar examination in March 1998, the veteran described 
the stab injury as deep up to the level of the spleen and 
colon.  He denied any current symptoms related to his 
abdominal injury.  On examination, there was a thin scar over 
the anterior abdominal wall on the left side, 10.5 
centimeters long and .5 centimeters wide.  There was no 
contracture or disfigurement of the scar.  The scar was well 
healed, there was no pain or tenderness over the scar, no 
ulceration, and it was not adherent to the deeper structures, 
and there were no nodules or mass felt.  The liver and spleen 
were not enlarged and there was no pain or tenderness at the 
site of the scar or around the scar.  The examiner noted that 
there was no evidence of involvement of the underlying deeper 
tissues, and the scar was flat and not depressed.  There was 
no sign of redness or edema, and no keloid formation.  The 
color of the scar was noted to be lighter than the skin color 
with no abnormal pigmentation.  The scar did not interfere 
with his function.  Raising his head or flexing his hip joint 
did not interfere with the scar and there was no herniation 
on the site of the scar.  The diagnosis was scar over the 
anterior abdominal wall on the left side due to a stab 
injury.

VA outpatient treatment records from December 1994 to January 
2002 have been obtained.  A review of these records does not 
show any complaint related to the veteran's residuals of a 
stab wound to the abdomen.

The report of an examination conducted by the VA in October 
2002 shows that examination of the abdomen showed two scars 
on the left side of the abdomen.  One was 10 centimeters by 
one centimeter, and another was 7 centimeters by .5 
centimeters.  These appeared to be slightly tender, however, 
the symptoms were vague and not specific.  No adherence was 
noted.  The skin texture was slightly thicker than the 
surrounding skin.  No ulceration or breakdown was noted.  The 
scars were flat and there was no underlying tissue loss and 
no keloid formation.  No disfigurement was noted.  No burns 
were involved.  

The report of a scars examination conducted by the VA in July 
2003 shows that the examiner reviewed the veteran's service 
medical records which reflect that he had undergone an 
exploratory laparotomy following a stab wound to the abdomen.  
The veteran reported that in recent years he had experienced 
more and more problems with tenderness developing in the 
anterior portion of the abdomen where the operation was 
performed.  It was also noted that the veteran had undergone 
surgery for a gallbladder problem three years prior to the 
examination.  

On physical examination, the left lateral portion of the 
abdomen showed two scars.  One was an exploratory laparotomy 
scar approximately two and a half inches to the left of the 
midline.  That scar was four inches long by one half inch 
wide.  The original entry stab wound was approximately two 
inches from the surgical scar, and was one half inch by one 
quarter inch and was well healed.  There were also laparotomy 
scars on the other side of the abdomen away from the original 
injury which were somewhat tender.  The initial entry wound 
was not tender, had no adhesion, no keloid formation, and no 
evidence of recurring infection.  The scars were lighter than 
the surrounding skin.  No inflexibility or induration were 
noted in any of the scars.  The veteran described some 
abdominal wall pain when bending over, and reported some 
difficulty in wearing belts as they tended to rub and 
irritate the surgical scar.  The final diagnosis was stab 
wound, left anterior abdomen.  Residuals manifesting as a one 
half by one quarter inch nontender scar and exploratory 
laparotomy scar of the left anterior abdomen approximately 
four inches by one half inch were noted.  The examiner stated 
that there was some tenderness on palpation, and the patient 
stated that the area was easily irritated by wearing a belt.  
The examiner also noted that the other two laparoscopy scars 
on the right side of the abdomen were not related to the 
original injury.

Additional treatment records dated from January 2002 to 
November 2004 are also negative for references to the 
residuals of a stab wound to the abdomen.  In fact, the 
records show that he denied abdominal pain in June 2004.  A 
VA record dated in January 2004 shows that the veteran's 
abdomen was soft and no tender.  No mass was felt.  A VA 
record dated in October 2004 reflects that the veteran denied 
abdominal pain and examination showed that his abdomen was 
soft and non tender.  No masses were felt.  Similarly, a 
record dated in November 2004 reflects that the veteran 
denied having abdominal pain.  He had healing sutures; 
however, these were related to surgery for treatment of a 
nonservice-connected ulcer disorder.  Another VA record dated 
in November 2004 reflects that the veteran's abdomen was 
soft, depressible, with no guarding, no rebound and no 
organomegaly. 

Based on the foregoing evidence, the Board finds that the 
veteran's residuals of a stab wound to the abdomen, 
subsequent to October 29, 2002, are manifested by a well 
healed scar over the left abdomen that has been manifested by 
pain and tenderness, but has not resulted in functional 
limitation such as limitation of motion and does not exceed 
an area of 12 square inches.  Findings more severe than these 
are not shown in any of the medical evidence.  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 10 percent for residuals of a stab wound to the 
abdomen subsequent to October 29, 2002, have not been met.  

The Board finds, as did the RO, that the evidence of record 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards. 38 C.F.R. § 3.321(b)(1).  The 
record contains no objective evidence indicating that the 
veteran's residuals of a stab wound to the abdomen have 
markedly interfered with his earning capacity or employment 
status, or have necessitated frequent periods of 
hospitalization.  The clinical records do not show marked 
interference from his residuals of a stab wound to the 
abdomen beyond any impairment already recognized by the 
schedular evaluation. 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity).  In the absence of evidence of such 
factors related to his residuals of a stab wound to the 
abdomen, the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
regular schedular standards adequately compensate the veteran 
for any adverse industrial impact from his residuals of a 
stab wound to the abdomen.


ORDER

Entitlement to rating in excess of 10 percent for residuals 
of a stab wound to the abdomen, from October 29, 2002, is 
denied.  



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


